DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11.3.2021 has been entered.

Election/Restrictions
Claims 3-5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1.11.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Note: in Figs. 1-3 and 8-10, there is no acute angle formed in an inclination angle of an external sidewall of the etching protective layer (8) relative to the substrate (1) because said structures do not 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle” (claim 1) lacks proper antecedent basis in the specification. [0062] at pg. 18-19 does not disclose an acute angle as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle” allegedly finds support at Figs. 1-3 and 8-10, and, [0062] at pg. 18-19 of the specification as originally filed.
First, in Figs. 1-3 and 8-10, there is no acute angle formed in an inclination angle of an external sidewall of the etching protective layer (8) relative to the substrate (1) because said structures do not intersect. An acute angle appears to be only present in an inclination angle of an external sidewall of the etching protective layer (8) relative to a lower electrode (6).
Second, [0062] at pg. 18-19 of the specification as originally filed does not disclose an acute angle as claimed. [0062] discloses determination of angles according to refractive indexes which does not provide support for the claimed limitation; the examiner invites the applicant to consider amending claim 1 in a corresponding manner per [0062].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (of record, US 20140103347 A1) in view of Sasagawa et al. (of record, US 7622785 B2).
Regarding claims 1 and 8-9, Ishino discloses (claim 1) a detecting substrate (Fig. 2A), comprising: a substrate (1); and a photoelectric conversion element (103) formed on the substrate, the photoelectric conversion element is a PIN device (“photoelectric conversion layer 103 such as a pin diode”) comprising a first doped semiconductor layer (10), an intrinsic semiconductor layer (11) and a second doped semiconductor layer (12, “n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10, intrinsic hydrogenated amorphous silicon layer (i-Si layer) 11 and p+-doped hydrogenated amorphous silicon layer (p+-Si layer) 12.”), wherein a side wall of the intrinsic semiconductor layer is covered by an etching protective layer (14, “using one of a silicon nitride layer and silicon oxide layer or multiple layers of them”); wherein the etching protective layer is made of transparent insulating material (14, “using one of a silicon nitride layer and silicon oxide layer or multiple layers of them”), and a refractive index of the intrinsic semiconductor layer (“intrinsic hydrogenated amorphous silicon layer (i-Si layer) 11”, https://refractiveindex.info/?shelf=main&book=Si&page=Pierce discloses for α-Si n = 4.3046 at 0.5876 µm) is larger than that of the etching protective layer (14, “using one of a silicon nitride layer and silicon Fang et al. which is relied upon for evidence), (claim 8) wherein the first doped semiconductor layer (10) is made of transparent material (“n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10”.  Amorphous silicon is disclosed by applicant at [0031] and [0043]), and, (claim 9) wherein the first doped semiconductor layer is a P-type semiconductor layer and the second doped semiconductor layer is an N-type semiconductor layer, or, the first doped semiconductor layer is an N-type semiconductor layer and the second doped semiconductor layer is a P-type semiconductor layer (“n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10, intrinsic hydrogenated amorphous silicon layer (i-Si layer) 11 and p+-doped hydrogenated amorphous silicon layer (p+-Si layer) 12.”). 
Ishino fails to disclose an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle.
Sasagawa discloses an inclination angle of an external sidewall of the etching protective layer (107, “the insulating layer 107, a silicon oxide-based material, a silicon nitride-based material”) relative to the substrate (100+115) is formed to be an acute angle (Figs. 2A-2C).

    PNG
    media_image1.png
    414
    725
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the acute angle of Sasagawa in Ishino and arrive at the claimed invention so as to achieve “reducing leakage current generated on an etched surface in a pin photoelectric conversion element” as disclosed by Sasagawa.

Response to Arguments
Applicant's arguments filed 11.3.2021 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image2.png
    84
    710
    media_image2.png
    Greyscale

The examiner notes that “an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle” does not find support at Figs. 1-3 and 8-10, and, [0062] at pg. 18-19 of the specification as originally filed. 
First, in Figs. 1-3 and 8-10, there is no acute angle formed in an inclination angle of an external sidewall of the etching protective layer (8) relative to the substrate (1) because said structures do not 
Second, [0062] at pg. 18-19 of the specification as originally filed does not disclose an acute angle as claimed. [0062] discloses determination of angles according to refractive indexes which does not provide support for the claimed limitation; the examiner invites the applicant to consider amending claim 1 in a corresponding manner per [0062].
The applicant alleges (p. 6-7) that Lee, Kwasnick, Wang nor Ishino as relied upon in the previous Office Action (OA), mailed 8.4.2021, fail to disclose or suggest “an inclination angle of an external sidewall of the etching protective layer relative to the substrate is formed to be an acute angle”. The examiner agrees and now introduces Sasagawa et al. (of record, US 7622785 B2); see rejection above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Andres Munoz/               Primary Examiner, Art Unit 2894